Citation Nr: 1206719	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  07-37 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for coronary artery disease.

2.  Entitlement to service connection for iritis, retina detachment, and traumatic cataracts, claimed as secondary to the Veteran's service-connected deviated septum.  

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for asthma.  

6.  Entitlement to service connection for sinusitis.  

7.  Entitlement to service connection for chronic obstructive pulmonary disease, claimed as pulmonary vascular disease.  

8.  Entitlement to service connection for nephrolithiasis.

9.  Entitlement to service connection for supraventricular arrhythmias.

10.  Entitlement to service connection for rheumatic fever.  

11.  Entitlement to an initial rating in excess of 60 percent for chronic kidney disease with hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1962 to June 1965 and from September 1965 to June 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2006, March 2008, and April 2010 by the Department of Veterans Affairs (VA) St. Petersburg, Florida Regional Office (RO). 

The Veteran offered testimony in a hearing before a Decision Review Officer in October 2008.  A transcript of that hearing has been added to his claims folder.  

Before turning to the reasons necessitating this remand, it is important to determine why certain issues are not currently on appeal.  

The Veteran had previously sought service connection for hypertension.  This issue was addressed in the RO's March 2008 rating decision and its March 2009 Statement of the Case.  In a June 2009 rating decision, however, the RO granted service connection for hypertension.  As this represents a complete grant of benefits on appeal, this issue is no longer before the Board.  

Next, though the Veteran had earlier filed Notices of Disagreement with the issues of entitlement to service connection for erectile dysfunction and partial blindness and entitlement to an increased rating for bilateral hearing loss, in his October 2008 hearing before a Decision Review Officer, he asked to withdraw these claims.  They too are thus not before the Board.  

The Veteran has also previously sought an increased rating for his deviated septum.  In a June 2011 communication, the Veteran stated that he no longer wished to pursue this claim.  It is therefore not in front of the Board.  

Finally, in a July 2008 claim, the Veteran sought service connection for numerous cardiac symptoms.  The RO, however, has determined that these symptoms are part and parcel of the Veteran's claim for service connection for coronary artery disease, a claim that is currently on appeal.  Accordingly, neither it nor the Board has acted on the Veteran's claims for these symptoms.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's claims require remands for two separate reasons.  

First, the Veteran's final five claims were decided in an April 2010 rating decision.  In August 2010, the Veteran filed a Notice of Disagreement with this decision.  To date, though the RO has discussed some of these issues in subsequent rating decisions, no Statement of the Case has been issued for any of his appealed claims; this should be accomplished on remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that these issues will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Second, with respect to the Veteran's first six claims, on his April 2009 Substantive Appeal, the Veteran requested the opportunity to offer testimony before a member of the Board at his local RO.  In October 2010, the RO informed the Veteran that his requested hearing had been scheduled for December 2010.  In November 2010, the Veteran informed the RO that he wished to postpone his hearing, stating that he wanted the issues from his August 2010 Notice of Disagreement decided prior to his offering testimony.  The RO again notified the Veteran in July 2011 that he was scheduled for a hearing in September 2011.  In August 2011, the Veteran again stated that he wished to postpone his hearing until his other issues were addressed.  As noted above, no Statement of the Case was ever issued for the Veteran's other outstanding issues.  

Given that the Veteran has never withdrawn his request for a Travel Board hearing, the Board believes it prudent to remand his claims in order that he may be scheduled for such a hearing.  The Board also wishes to impress upon the Veteran that, should a Statement of the Case regarding his other issues not be provided prior to his being rescheduled for a Travel Board hearing, the Board will ensure that all necessary development for his claims will be undertaken prior to its issuing any decision.  The Veteran will receive the same fair consideration of his claims regardless of the status of any other outstanding issues.  

As a final note, the Board notes that over the course of the Veteran's appeals, the Veteran has sent numerous letters, copies of internet research, and copies of VA and private treatment records for inclusion in his claims file.  While the Veteran is certainly free to submit information to be included in his claims file, the submission of duplicate copies of such records serves only to muddle the record and further delay final decisions.  The Board asks that, in the future, the Veteran carefully consider whether any evidence which he wishes to provide has already been associated with his claims file and would only serve to delay further the adjudication of his claims.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a Statement of the Case to the Veteran and his representative regarding the issues of entitlement to service connection for chronic obstructive pulmonary disease, nephrolithiasis, supraventricular arrhythmias, and rheumatic fever and entitlement to an increased initial rating for chronic kidney disease with hypertension.  The Veteran should be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning these issues.  If a timely Substantive Appeal is not filed, the claims should not be certified to the Board.

2.  The RO/AMC should schedule the Veteran for a hearing before a member of the Board at the St. Petersburg, Florida Regional Office

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


